DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed April 20, 2022 has been entered.  Claims 9 and 10 are currently amended.  Claims 1-8, 14 and 15 remain withdrawn from further consideration.  Claims 9-13 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, the claim refers to a major surface of “the non-woven fibrous web”.  The recitation lacks antecedent basis in the claims.  Claim 10, by comparison, makes clear that result of the mixing step is that a “non-woven fibrous web” has been obtained.  However, claim 9 does not recite such a limitation in the mixing step.  As such, the recitation lacks antecedent basis in the claims.  Claims 11-13 are rejected as dependent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bergner et al. (WO 2017/084721) in view of McCullough et al. (WO88/02695).
Regarding claim 9, Bergner et al. method of making a thermal insulator (page 15, lines 14-16; Abstract) comprising mixing oxidized polyacrylonitrile fibers (page 5, lines 14-23) with reinforcing fibers having outer surfaces comprised of a polymer with a melting temperature between 1000C and 300°C (page 5, lines 1-10; page 8, line 14-page 9, line 15); heating the fiber mixture to a temperature sufficient to melt the outer surfaces of the reinforcing fibers to provide a non-woven fibrous web (Abstract; page 5, lines 1-10; page 8, line 14-page 9, line 15); and entangling/needlepunching the oxidized polyacrylonitrile fibers and reinforcing fibers with each other along a direction perpendicular to a major surface of the non-woven fibrous web (page 8, lines 5-10; page 18, lines 5-15; as set forth in the specification needle punching entangles the fibers as claimed) to provide an average bulk density within or which overlaps 10 kg/m3 to 35 kg/m3 in the non-woven fibrous web (page 3, lines 14-27; page 10, lines 11-17).
Bergner et al. generally teach that crimped fibers may be utilized (page 13, lines 20-24), but do not specifically exemplify utilizing crimped oxidized polyacrylonitrile fibers.
However, McCullough et al. teach an analogous method wherein crimped oxidized polyacrylonitrile fibers are employed (page 9, lines 2-10; page 10, lines 11-14).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bergner et al. and McCullough et al. and to have utilized crimped oxidized polyacrylonitrile fibers in the method of Bergner et al., as suggested by the references, for the purpose, as suggested by the references, of improving the resilience and loft of the web/liner material.
As to claims 11 and 12, Bergner et al. teach smoothing the surface by heating and calendaring (page 10, lines 25-34; page 13, line 31-page 14, line 14; page 17, line 28-page 18, line 15). Further, Bergner et al. teach smoothing as claimed and disclosed.  Therefore it follows that the same claimed effects and physical properties would be realized by the combination suggested (e.g. formation of a smooth skin layer with a higher density than the underlying material).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bergner et al. (WO 2017/084721).
Regarding claim 10, Bergner et al. teach a method of making a thermal insulator (page 15, lines 14-16; Abstract; As to the recitation “for an electric vehicle battery”,  Bergner et al. is understood to be applicable for two alternative reasons: 1) the recitation in the preamble does not limit the claim as the body of the claim is able to standalone and the recitation in the preamble is understood to be a mere statement of purpose or intended use (see MPEP 2111.02) or 2) the thermal insulator taught by Bergner et al. is understood to be capable of being used as an insulator for an electric vehicle battery and has whatever required structural limitation is reasonably understood to be required) comprising mixing oxidized polyacrylonitrile fibers (page 5, lines 14-23) with reinforcing fibers having outer surfaces comprised of a polymer with a melting temperature between 1000C and 300°C to obtain a non-woven fibrous web (page 5, lines 1-10; page 8, line 14-page 9, line 15), wherein the oxidized polyacrylonitrile fibers represent 10 to 100% wt.%, such as over 75 wt. % fibers present that are not reinforcing fibers (page 15, lines 15-20; page 6, lines 1-5); heating the fiber mixture to a temperature sufficient to melt the outer surfaces of the reinforcing fibers to provide a non-woven fibrous web (Abstract; page 5, lines 1-10; page 8, line 14-page 9, line 15); and 3Application No.: 16/639622entangling/needlepunching the oxidized polyacrylonitrile fibers and reinforcing fibers with each other along a direction perpendicular to a major surface the non-woven fibrous web (page 8, lines 5-10; page 18, lines 5-15; as set forth in the specification needle punching entangles the fibers as claimed) to provide an average bulk density of from 10 kg/m3 to 50 kg/m3 in the non-woven fibrous web (page 3, lines 14-27; page 10, lines 11-17). The amount of oxidized polyacrylonitrile fibers in Bergner et al. overlap the claimed range of over 85% by volume.  Overlapping ranges are prima facie obvious.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Bergner et al. (WO 2017/084721) in view of McCullough et al. (WO88/02695), as applied to claims 9, 11 and 12 above, and further in view of either one of Lewarchik et al. (US 2009/0191407) or Dadalas et al. (US 2005/0129845).
As to claim 13, the combination teaches the method set forth above.  Bergner et al. do not teach coating the non-woven fibrous web with a coating fluid selected from the group consisting of silicones, acrylates, and fluoropolymers whereby the non-woven fibrous web has an emissivity of less than 0.5 as claimed.
However, each of Lewarchik et al. (Abstract; paragraphs [0003] and [0023]) and Dadalas et al. (Abstract; paragraphs [0002], [0003], [0030] and [0050]) teach analogous methods wherein the material is coated with a material as claimed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bergner et al. and either one of Lewarchik et al. or Dadalas et al. and to have coated the web/liner of Bergner et al. as claimed and as suggested by either of the secondary references, for the purpose, as suggested by either of Lewarchik et al. or Dadalas et al., of facilitating temperature control within the space where the web/liner is utilized. The combination suggests performing the same claimed steps with the same claimed materials in the same claimed manner.  It follows that the same claimed results would be realized by the practice of the combined method.

Response to Arguments
	Applicant’s arguments filed April 20, 2022 have been fully considered.  The amendment has overcome the previous section 112b rejections.  However, as set forth above, the amendment has also necessitated a new section 112b rejection of claim 9.  Applicant’s other arguments have been fully considered, but they are not persuasive. 
	Applicant argues that neither reference discloses crimped oxidized polyacrylonitrile fibers and that McCullough mentions crimping with respect to prior art synthetic fibers but leads away from these embodiments and never applies this to oxidized polyacrylonitrile fibers. This argument is not persuasive.  As an initial matter, the examiner submits the prior art clearly teaches this limitation, as it is currently understood and set forth in the claims, and wonders if applicant is reading the limitation differently than the examiner.  It is noted, as a starting point and as set forth in the office action above, that Bergner et al. teach oxidized polyacrylonitrile fibers.  Further, Bergner et al. generally teach that crimped fibers may be utilized (page 13, lines 20-24).  While the examiner agrees that this does not amount to an explicit teaching to utilize crimped oxidized polyacrylonitrile fibers, the examiner does submit that this provides a strong and reasonable basis for combination with McCullough and that one having ordinary skill in the art would recognize the suitability and combinability of these embodiments as disclosed in Bergner et al.  As to McCullough, applicant points to page 3, lines 3-19 where the word “crimped” is utilized to argue against the idea of crimping in McCullough.  This argument is not persuasive.  The examiner agrees that McCullough does not appear to utilize the word “crimped” elsewhere in the disclosure.  However, McCullough does disclose utilizing oxidized polyacrylonitrile fibers that are in a “coil-like and/or sinusoidal form” as set forth in the office action above (page 9, lines 2-10; page 10, lines 11-14).  This same, previously relied upon, teaching is found throughout McCullough (e.g. page 4, lines 14-17; page 5, lines 4-21; page 6, lines 10-21; page 6, line 34-page 7, line 5; page 8, line 21; page 8, lines 34-page 9, line 10; Example 3; claims 6 and 8).  It is submitted that the “coil-like” and “sinusoidal” forms of the oxidized polyacrylonitrile fibers of McCullough are properly understood to be “crimped”.  This position is understood to be proper under a broad reasonable interpretation in any event, but is understood to be even more proper in view of the teaching of the instant disclosure which makes clear that “crimped” fibers are suitably understood to be fibers having a sinusoidal or helical (i.e. coil-like) shape (paragraph [0063] of the published application).  As such, and absent persuasive evidence or arguments to the contrary, the examiner submits the combination suggests utilizing crimped oxidized polyacrylonitrile fibers in the method of Bergner.  
	Applicant argues that there is no evidence in either reference that using crimped fibers would improve the resilience and loft of the material.  This argument is not persuasive as the references themselves are understood to teach and suggest this directly.  McCullough makes clear that the coil-like and sinusoidal configuration improves loft (page 10, lines 10-14) and both McCullough and Bergner make clear that utilizing crimped fibers improves resilience (Bergner: page 13, lines 21-24; McCullough: page 6, lines 10-12).    
	Applicant argues that neither of the references teach entangling the fibers as claimed and that while applicant has demonstrated that needle tacking is one way to obtain this feature, there is no evidence that all needle-tacked materials display this feature (i.e. it is not an inherent result).  This argument is not persuasive.  The examiner agrees that neither of the references explicitly recite entangling the fibers as claimed.  However, the examiner maintains that a fair reading of the instant specification is that needlepunching the fibers intrinsically results in the required entangling.  For example, paragraph [0045] of the published application states “Needle tacking, also referred to as needle punching, entangles the fibers perpendicular to the major surface of the non-woven fibrous web by repeatedly passing an array of barbed needles through the web and retracting them while pulling along fibers of the web.” This is understood to be a statement that is most properly understood to be a teaching that needle punching intrinsically/inherently provides at least some degree of entangling as claimed.  It is not clear how that sentence is more reasonably read in any other way.  Further, paragraph [0045] further makes clear that a “conventional needle tacking apparatus” is used and paragraph [0046] makes clear that “process parameters…are not particularly restricted”.  As such, while the examiner agrees that the claim is not limited to needlepunching to entangle the fibers, the examiner submits that the evidence of record quite reasonably supports a conclusion that a conventional needlepunching process will intrinsically result in the required entangling.  
	As to claim 10, applicant argues that neither of the references disclose making a thermal insulator for an electric vehicle.  This argument is not persuasive.  As set forth in the rejection above, the examiner submits Bergner et al. is reasonably applied for two alternative reasons.  The first reason is that the recitation in the preamble is not understood to limit the claim as the body of the claim is able to standalone and the recitation in the preamble is understood to be a mere statement of purpose or intended use (see MPEP 2111.02).  The second reason is that the thermal insulator of Bergner et al. is reasonably understood to be capable of being used as an insulator for an electric vehicle battery.  Even if some structure is understood to be required, it is minimal as recited. The flame-retardant liner of Bergner et al. utilizes the same claimed materials in amounts (e.g. fiber volume and density) that overlap the claimed range and is formed by the same claimed and disclosed method.  As such, it is proper to conclude that the flame-retardant article produced by Bergner et al. is capable of being used “for an electric vehicle battery” in some capacity absent persuasive evidence to the contrary. For example, if applicant intends the recitation to require some ability to handle a higher temperature than the material of Bergner et al., it is submitted that 1) such a difference is not required by the claim as presently set forth and 2) since Bergner et al. properly render the claim prima facie obvious, the weight of the evidence supports a conclusion that the liner of Bergner et al. would have the same physical properties.  
	Absent persuasive evidence or arguments to the contrary, the examiner submits the claims would need to be further amended to overcome the prima facie case of obviousness set forth above.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742